NO. 12-20-00179-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

EMMA LOUD GREEN,                                          §        APPEAL FROM THE 506TH
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT OF

GRIMES CENTRAL APPRAISAL
DISTRICT,                                                 §        GRIMES COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P. 42.3(b).
Appellant, Emma Loud Green, perfected this appeal on July 10, 2020. The clerk’s record was
filed on August 4, a supplemental clerk’s record was filed on August 7, and the reporter’s record
was filed on August 11. Loud’s brief was due on or before September 10.                           Loud sought an
extension, which this Court granted to October 13. 2 On October 16, this Court notified Loud that
the brief was past due. We further notified Loud that the appeal may be dismissed for want of
prosecution unless a motion for extension of time, containing a reasonable explanation for the
failure to file a brief and showing that Appellee has not suffered material injury thereby, is filed
no later than October 26. On October 19, Loud filed another motion for extension of time, which
         1
          Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.
         2
           In the motion for extension, Loud’s counsel stated that he suffers from four factors that place him at
“great risk when it comes to preparing for an appeal.” He explained that he offices at home, has not left home for
business since March 15, 2020, needs to go to the library to prepare for the appeal, he is sixty-six years old,
previously suffered a major stroke, is a diabetic, and is black. Counsel stated that the “virus places many of us in
great peril” and that Houston, Texas is the number one leader in virus confirmations. Counsel provided a June 2020
letter from his physician, which states that counsel is at “very high risk of experiencing severe complications should
he contract Covid-19.” The letter further states that counsel needs to be at home and not at the library “to research
evidence for the above-numbered cause nor at any other location necessary for his defense of Cause # TX03702.”




                                                          1
this Court granted to December 14. 3               However, the notice advised Loud that no further
extensions would be entertained and failure to file a brief by the extended deadline may result in
the case being referred to the Court for dismissal. Loud filed another extension on December 7,
to which Appellee filed a letter in opposition. 4 We overruled the motion but ordered the brief
due by December 23.
         The December 23 deadline passed and, as of the date of this opinion, Loud has had
approximately four months to file a brief. Yet, she has not filed a brief, a motion for leave to file
a late brief, or any additional motion for extension of time. Accordingly, we dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered January 13, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         3
           In this motion, Loud’s counsel stated, “The President has suffered from the CV-19. I only wish I were as
well protected as he is. I would hope that you could delay my participation at least until early January 2021.” This
motion included an October 2020 letter from counsel’s physician that virtually mirrored the June letter.
         4
           Counsel again asserted the COVID-19 pandemic as his reason for not filing a brief. He sought an
extension to the first of January.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 13, 2021


                                        NO. 12-20-00179-CV


                               EMMA LOUD GREEN,
                                    Appellant
                                       V.
                       GRIMES CENTRAL APPRAISAL DISTRICT,
                                    Appellee


                               Appeal from the 506th District Court
                         of Grimes County, Texas (Tr.Ct.No. TX03702)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3